Gillespie, J.,
dissenting.
*665After due consideration of this case and several conferences, I am constrained, with deference, to dissent in in part. In my opinion the case should be remanded to the Commission for the development, of the facts, which was not done on the original hearing. Neither the Commission nor the courts should be called upon to decide a case of this kind without knowing what the facts are. It is a mistake, I think, to rely upon the employer’s report of industrial injury, known as form B-3, to supply the facts on which to grant or deny an award. The function of form B-3 is to report an injury, not to supply the facts. In this case it was signed by the bookkeeper, and obviously was hearsay. The designation of an employee’s job classification is an insufficient basis in this kind of case to base an award on the ground that his duties aggravated a pre-existing heart condition.
The only proof in this case was the pre-employment medical report which showed that the deceased had high blood pressure, the stipulation that the deceased reported to his usual work fifteen minutes before he collapsed and died, and the B-3 form designating the deceased as a “laborer-green chain.” Of course the doctor testified that the work of the deceased probably triggered or contributed to his heart attack but the trouble is that the hypothetical question on which causal relationship is based assumed without proof that deceased was doing “common” labor; that he was “lifting and handling lumber”; and that he was working “just off the off-bearer of the saw.” I have searched the record in vain to find evidence to support such assumptions. The objection to the hypothetical question propounded to the doctor should have been sustained.
McGehee, G. J. and Ethridge, J., join in this dissent.